Citation Nr: 1720031	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  08-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from May 1978 to June 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) satellite Regional Office (RO) in Gretna, Louisiana (where the operations of the New Orleans, Louisiana, RO had temporarily relocated in the wake of Hurricane Katrina). 

In April 2007 and April 2011, the Veteran testified at hearings that were respectively conducted by a Decision Review Officer and the undersigned Acting Veterans Law Judge. Transcripts of both proceedings have been associated with the claims file.

This issue was previously before the Board in July 2011 and April 2014. The requested development was completed and the matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to follow substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C. §§ 1155, 5103(a), 5107(b) (2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Additionally, for the purposes of 38 C.F.R. § 4.16, disabilities of one or both upper extremities or lower extremities will be considered as "one disability." 38 C.F.R. § 4.16(a)(1).

In this case, the Veteran meets the schedular criteria throughout the period on appeal. When he first filed his claim, in March 2006, he was still receiving a total disability rating for his status-post right knee arthroplasty, therefore meeting the schedular criteria. Effective June 1, 2006, his right knee rating was reduced, yielding a total combined rating of 60 percent. However, this includes a 30 percent rating for his left knee, and 10 percent rating for scarring of the left knee, and a 30 percent rating for his right knee, for a combined 60 percent rating. Because ratings of both lower extremities may be considered "one disability," the Veteran had one disability ratable at 60 percent effective June 1, 2006. He continued to be assigned at least a 60 percent combined rating for his service-connected disabilities of the lower extremities throughout the period on appeal. Accordingly, the ratings required for schedular TDIU have been met.

Because the Veteran meets the schedular requirement of 38 C.F.R. § 4.16, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities. As will be discussed, TDIU is granted.

The Veteran graduated from high school and attended two years of college courses. His primary training in the Air Force was heavy industrial maintenance, including water systems, fire suppression, and diesel engines. Following service, he continued to work in heavy equipment construction. His most recent full-time employment was as an inspector at a sewerage treatment plant.

The evidence reflects he was last employed on a full-time basis in approximately 2004 or 2005, prior to the period on appeal. During his April 2011 hearing, the Veteran reported he worked on a part-time basis as a runner for his friend who owned a small disabled veteran construction company since the summer of 2010. He was able to maintain this job because his friend knew his limitations and was willing to work with him. However, due to the economy his friend was going to have to let him go by the end of summer. 

Under VA regulations, marginal employment, including employment in a protected environment, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). Marginal employment may be found if the Veteran's earned annual income is below the poverty threshold established by the U.S. Department of Commerce, or on a facts-found basis. Id.; Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016). The Court has recently held the meaning of "employment in a protected environment" is not clear from the plain language of § 4.16 and requires further definition by VA. Cantrell v. Shulkin, No. 15-3439, 2017 U.S. App. Vet. Claims LEXIS 537, at *15-23 (Vet. App. Apr. 18, 2017).

However, further definition from VA is not needed to determine that, based on the specific facts of this claim, the Veteran was employed in a protected environment. In this case, the Veteran was employed by a friend who ran a company that employed disabled veterans. However, even this friend had to create a special 'runner' position as a "big favor" to the Veteran, because the Veteran was not able to do the other jobs available in his company focused on employing disabled veterans. These facts suggest the friend went out of his way to create specific position for the Veteran outside of the benefit to the company. Furthermore, even this specific position lasted less than one year until his friend was no longer able to support employing the Veteran in any capacity. Based on these specific facts, this employment was in a protected environment and therefore does not constitute substantially gainful employment.

During his December 2015 VA examination, the examiner indicated the Veteran was currently employed working five hour shifts four days per week at a local hardware store. Assuming this was minimum wage employment in the state of Louisiana, then the Veteran earned approximately $7,540 that year. However, the poverty threshold set by the U.S. Department of Commerce for 2015 was $12,331. Therefore, this partial employment also does not constitute substantially gainful employment. 

The evidence does not suggest the Veteran was otherwise substantially gainfully employed at any point during the period on appeal.

Finally, the evidence also supports the Veteran's contentions that he is currently unemployable due to his service-connected disabilities, particularly his bilateral knees. In multiple letters, his wife described the Veteran's difficulties walking any distance, even from handicap parking spaces into buildings. In a May 2010 letter, his private orthopedic doctor advised the limitations of his bilateral knees would make the Veteran unable to safely work in construction. Every VA examiner who looked at his knees agreed he was unable to return to his usual occupation of construction due to his service-connected knee disabilities. Furthermore, these VA examiners all agreed the physical limitations due to his bilateral knee disabilities prevented him from obtaining any kind of physical employment.

Some VA examiners, including the August 2007 examiner, opined the Veteran may be able to complete sedentary employment. However, the evidence does not suggest the Veteran has any experience or skillset in sedentary employment. Instead, the Veteran has described how he attempted vocational rehabilitation for several months, but was unable to receive placement in sedentary employment due to his limited computer skills. Therefore, although the medical evidence suggests he may physically be able to complete sedentary employment, the Veteran's employment and vocational rehabilitation history suggest he is not able to obtain substantially gainful sedentary employment.

Based on the foregoing, and affording all benefit of doubt to the Veteran, he is unable to secure and follow substantially gainful occupation due to his service-connected disabilities. Accordingly, TDIU is granted.


ORDER

Entitlement to total disability based on individual unemployability is granted, 
subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


